IN THE SUPREME COURT OF PENNSYLVANIA

                                         :
IN RE:                                   :      NO. 664
                                         :
APPOINTMENT TO THE CIVIL                 :      CIVIL PROCEDURAL RULES DOCKET
PROCEDURAL RULES COMMITTEE               :




                                      ORDER


PER CURIAM


         AND NOW, this 31st day of May, 2017, Kathleen D. Bruder, Esquire, Dauphin

County, is hereby appointed as a member of the Civil Procedural Rules Committee for a

term of three years, commencing July 1, 2017.